           Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JACQUELYN VanBRUNT
                                                 Plaintiff,

v.
                                                                    COMPLAINT AND
                                                                    DEMAND FOR JURY
                                                                    TRIAL

                                                                    19-CV-________(____)
CORNING COMMUNITY COLLEGE
                                             Defendant



         Jacquelyn VanBrunt, by her attorney, Stan Matusz, Esq., as and for her First

Complaint, alleges and avers as follows:

                                         NATURE OF CLAIM

     1. This is a proceeding for declaratory relief and monetary damages to redress the

        deprivation of rights secured to the Plaintiff under the Equal Pay Act, as amended,

        29 U.S.C. § 206, et seq. (hereinafter “EPA”), and the New York Achieve Pay

        Equity Act, as amended, New York Labor Law, § 194 (hereinafter “NYLL”).

                                   JURISDICTION & VENUE

     2. The original subject matter jurisdiction of this Court is invoked pursuant to

        28 U.S.C. § 1331; 28 U.S.C. § 1343 (3) and (4) conferring original jurisdiction upon

        this Court of any civil action to recover damages or to secure equitable relief

        under any Act of the Congress providing for the protection of civil rights; under

        28 U.S.C § 1337 conferring jurisdiction of any civil action arising under any Act of

        Congress regulating interstate commerce; under the Declaratory Judgment

        Statute, 28 U.S.C. § 2201; and under 29 U.S.C. § 206(d).


                                                1
     Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 2 of 9



3. Pendant jurisdiction of claims arising under § 194 of the New York Labor Law is

   also invoked under 28 U.S.C. §1367 because they arise from a common nucleus

   of operative facts with the federal claims and are so related to the federal claims

   as to form part of the same case or controversy under Article III of the United

   States Constitution.

4. Venue is appropriate in the Western District of New York by virtue of 28 U.S.C. §

   1391, since the allegations contained herein arose in the District, Defendant does

   business within this District, Defendant employed Plaintiff in this District, Plaintiff

   resides in this District, and Defendant is subject to personal jurisdiction in this

   District.

                                     PARTIES

5. Plaintiff, Jacquelyn VanBrunt (hereinafter “Plaintiff” or “Ms. VanBrunt”), is a

   resident of the State of New York, residing at 9 Heritage Lane, Horseheads, NY

   14845 in Chemung County.          Ms. VanBrunt has been employed by Defendant

   Corning Community College (hereinafter “Defendant” or “the College”) from 1998

   to date. Plaintiff is an “employee” of Defendant, as defined under the Equal Pay

   Act and New York Labor Law.

6. Defendant, Corning Community College, is a public community college of the State

   University of New York with a principal office located in Corning, New York at 1

   Academic Drive, South Corning, NY 14830.

7. Defendant has continuously employed at least fifteen (15) employees and

   conducted business in the State of New York and the County of Steuben

   throughout all time frames relevant to this action.

8. Defendant engages in a business that employs Plaintiff, within the definitions of


                                            2
      Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 3 of 9



   the Section 3(d) of the Fair Labor Standards Act (“FLSA”), Section 203(e), and the

   New York Labor Law. At all relevant times, Defendant has continuously employed

   employees engaged in commerce or in the production of goods for commerce

   within the meaning of Sections 3(b), (i) and (j) of the FLSA, 29 U.S.C. § 203(b), (i)

   and (j), and has continuously been an enterprise engaged in commerce or the

   production of goods for commerce within the meaning of sections 3(r) and (s) of

   the FLSA, 29 U.S.C. § 203(r) and (s).



                             FACTUAL BACKGROUND

9. Plaintiff, Jacquelyn VanBrunt, is a woman.

10. Plaintiff VanBrunt was hired by the College in 1998 as an Adjunct Instructor.

11. In 2005, Ms. VanBrunt became a full-time Counselor at the College.

12. In 2012, Ms. VanBrunt was appointed as the Director of the Advising and Counseling

   Department at the College.

13. On March 5, 2016, Ms. VanBrunt was appointed as an Associate Dean for Student

   Services, reporting to the Vice President for Student Development and Enrollment

   Management.

14. On September 18, 2017, the College expanded Ms. VanBrunt’s role to include

   Enrollment Management, and she is now serving as Associate Dean for Enrollment

   Management, reporting to the Provost.

15. Since her initial appointment as an Associate Dean, Ms. VanBrunt has been re-

   appointed to serve as an Associate Dean of the College on an annual basis.

16. Ms. VanBrunt holds a master’s degree in counseling and is currently completing her

   doctorate degree. During her tenure with the College, she has received excellent

   performance appraisals.

                                           3
     Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 4 of 9



17. During her employment at the College, Ms. VanBrunt has observed that the College

   pays male employees more than female employees who perform substantially equal

   work on jobs requiring equal skill, effort and responsibility under similar working

   conditions.

18. For example, when Ms. VanBrunt left her role as Director of Advising and

   Counseling Services, the College paid two newly hired male Directors $20,000 more

   in annual salary for performing the same role.

19. After her Appointment as Associate Dean, Ms. VanBrunt also learned that male

   Associate Deans were receiving significantly higher salaries from the College than

   female Associate Deans.

20. The College currently has four Associate Dean positions. Two Associate Dean

   positions are held by males; the other two Associate Dean positions are held by

   females.

21. Ms. VanBrunt’s current annual salary is $84,487.

22. One male Associate Dean of the College (hereinafter “Male AD #1”) is paid an

   annual salary of $137,008 (as of September 2018).

23. The College pays Male AD #1 $52,521 more in annual salary than Ms. VanBrunt.

24. In percentage terms, the College pays Male AD #1 62.2% more in annual salary

   than Ms. VanBrunt.

25. The College pays the second male Associate Dean (hereinafter “Male AD #2”) an

   annual salary of $115,628 (as of September 2018).

26. The College pays Male AD #2 $31,141 more in annual salary than Ms. VanBrunt.

27. In percentage terms, the College pays Male AD #2 36.9% more in annual salary

   than Ms. VanBrunt.



                                           4
     Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 5 of 9



28. The College’s other female Associate Dean, Deborah Beall, is paid an annual salary

   of $93,386.

29. The College pays Male AD #1 $43,622 more in annual salary than Associate Dean

   Beall.

30. In percentage terms, the College pays Male AD #1 46.7% more in annual salary

   than Ms. Beall.

31. The College pays Male AD #2 $22,242 more in annual salary than Associate Dean

   Beall.

32. In percentage terms, the College pays Male AD #2 23.8% more in annual salary

   than Ms. Beall.

33. Each of the College’s four Associate Dean positions perform substantially equal

   work that requires equal skill, effort and responsibility under similar working

   conditions.

34. Each Associate Dean position reports directly to the College’s Provost and each

   position shares common job duties.

35. Male AD #1 is the Associate Dean for Science, Technology, Engineering and Math.

   This position has responsibility for six (6) reporting areas within the College.

36. Male AD #2 is Associate Dean for Math Humanities and Social Sciences. This

   position has responsibility for five (5) reporting areas within the College.

37. Associate Dean Beall (female) is the Associate Dean for Professional Studies. This

   position has responsibility for ten (10) reporting areas within the College.

38. Plaintiff Van Brunt is the Associate Dean for Student Development and Enrollment

   Management. This position has responsibility for six (6) reporting areas within the

   College.



                                           5
      Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 6 of 9



39. Each Associate Dean position is classified by the College in the same professional

   Service Grade (Grade 209).

40. According to the College’s “Professional Service Grade Order List,” the purported

   current salary range for the Associate Dean Position is between $64,925 and

   $108,207.

41. Plaintiff Van Brunt’s salary of $84,487 and Ms. Beall’s salary of $93,386 fall within

   the range set forth by the College in its “Professional Service Grade Order List.”

42. However, in contrast to the salaries paid to female Associate Deans, the salaries

   paid to male Associate Dean of $137,008 and $115,628 (as of September 2018) are

   well above the maximum salaries set forth in the College’s “Professional Service

   Grade Order List.”

43. Ms. VanBrunt complained about this gender-based wage disparity to the Provost of

   the College on several occasions beginning in September of 2017. However, no

   action was taken by the College to correct the disparity.

44. Additionally, Associate Dean Beall (female) has complained to the College about the

   gender-based pay inequity on multiple occasions, beginning in early 2017. Ms. Beall

   brought those complaints directly to the College’s President and Human Resources

   Director.

45. Despite the complaints of Ms. VanBrunt and Ms. Beall, and the obvious and blatant

   disparity in pay between males and females who perform substantially equal work,

   the College has willfully maintained this pay inequity.


AS AND FOR A FIRST CAUSE OF ACTION: EQUAL PAY ACT – UNLAWFUL WAGE
                    DISCRIMINATION BASED ON SEX

46. Plaintiff realleges the above paragraphs as if fully restated herein.



                                            6
      Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 7 of 9



47. At all relevant times, Plaintiff and the Defendant’s male Directors and male

   Associate Deans performed substantially equal work that requires equal skill, effort

   and responsibility.

48. At all relevant times, Plaintiff performed work under conditions similar to

   Defendant’s male Directors and Associate Deans.

49. By and through the course of conduct as alleged above, Defendant has and is

   willfully violating the Equal Pay Act, as amended, 29 U.S.C. § 206, by paying

   Plaintiff, a female, less than what it pays male Directors and male Associate

   Deans.

50. As a direct consequence thereof, Defendant withheld, and continues to withhold,

   the payment of wages, benefits and bonuses due to Plaintiff.

51. The foregoing conduct of Defendant was and is willful.

52. Plaintiff has been caused to suffer injuries and damages in amounts to be

   determined at trial

53. Plaintiff is further entitled to liquidated damages of 100% of lost wages, benefits,

   bonuses and other monetary losses from July 23, 2016 forward.



AS AND FOR A SECOND CAUSE OF ACTION: NEW YORK ACHIEVE PAY EQUITY
       ACT – WAGE DISCRIMINATION BASED ON SEX AND GENDER

54. Plaintiff realleges the above paragraphs as if fully restated herein.

55. At all relevant times, Plaintiff and the Defendant’s male Directors and male

   Associate Deans performed substantially equal work that requires equal skill, effort

   and responsibility.

56. At all relevant times, Plaintiff performed work under conditions similar to male

   Directors and Associate Deans.

                                            7
          Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 8 of 9



   57. By and through the course of conduct as alleged above, Defendant willfully

       violated the New York Achieve Pay Equity Act, as amended, New York Labor Law

       § 194, by paying Plaintiff, a female, less than what it pays its male Directors and

       male Associate Deans.

   58. As a direct consequence thereof, Defendant withheld, and continues to withhold,

       the payment of wages, benefits and bonuses due to Plaintiff.

   59. The foregoing conduct of Defendant was and is willful.

   60. Plaintiff has been caused to suffer injuries and damages in amounts to be

       determined at trial.

   61. Plaintiff is further entitled to liquidated damages of 300% of lost wages, benefits,

       bonuses and other monetary losses from July 23, 2013 forward.



                                     TRIAL BY JURY



Plaintiff demands a trial by jury on all claims properly triable by a jury.



WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

Defendant in her favor and award the following relief:

           a. An award of the value of Plaintiff’s lost wages, benefits, bonuses and other
              monetary losses from July 23, 2016 forward, under the Equal Pay Act;

           b. Liquidated damages of 100% of lost wages, benefits, bonuses and other
              monetary losses under the Equal Pay Act from July 23, 2016 forward;

           c. An award of the value of Plaintiff’s lost wages, benefits, bonuses and other
              monetary losses from July 23, 2013 forward, under Section 194 of the New
              York Labor Law;

           d. Liquidated damages of 300% of lost wages, benefits, bonuses and other
              monetary losses under Section 194 the New York Labor Law from July 23,


                                                 8
         Case 6:19-cv-06549-EAW Document 1 Filed 07/23/19 Page 9 of 9



              2013 forward;

         e. An award of reasonable attorneys’ fees, costs, expenses, expert fees,
            disbursements and costs incurred in vindicating the rights of Plaintiff;

         f.   An award of pre and post judgment interest;

         g. Granting such additional relief as this Court deems just and proper.



                                                    /s/Stan Matusz
                                                    Stan Matusz, Esq.
                                                    Attorney for Plaintiff
                                                    29 Murfield Drive
                                                    Ithaca, NY 14850
                                                    Telephone: 607-319-5513
                                                    stanmatusz@gmail.com

Dated:         Ithaca, New York
               July 23, 2019




                                            9
